Citation Nr: 0119458	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to November 
1951.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1999 rating 
decision of the St. Paul, Minnesota, Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
personality disorder.  

In an October 2000 remand, the Board returned this matter to 
the RO for further development.  Specifically, the RO was to 
request treatment records from the VA Medical Center (VAMC) 
in Minneapolis, Minnesota documenting treatment that the 
veteran received for the disorder at issue from November 1951 
to June 1956.  Such development having been completed, this 
matter has been returned to the Board for resolution.  


FINDINGS OF FACT

1.  In a December 1980 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder on the basis that new and material evidence 
had not been submitted to establish that the veteran had a 
disability for which service connection was warranted.

2.  The evidence associated with the claims file subsequent 
to the RO's December 1980 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The RO's December 1980 rating decision denying 
entitlement to service connection for a nervous disorder on 
the basis that new and material evidence had not been 
submitted is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.302, 20.1103 (2000).  
2.  The evidence received subsequent to the RO's December 
1980 rating decision is not new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for a psychiatric disorder have not been met.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  Historically, the Board 
observes that the veteran's claim of entitlement to service 
connection for a nervous disorder was initially considered 
and denied by the RO in a February 1952 rating decision.  The 
RO denied the veteran's claim, because his nervous disorder 
was determined to be a constitutional or developmental 
abnormality, for which service connection was not warranted.  
The veteran was notified of this decision and of his 
appellate rights.  The veteran did not appeal the decision 
and the decision became final.  Thereafter, the veteran 
requested that his claim for service connection be reopened 
on the basis of new and material evidence and in a December 
1980 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran was advised of this decision and of his 
appellate rights in a December 1980 letter from the RO.  The 
veteran did not appeal this decision and it became final.  
The veteran again requested that his claim of entitlement to 
service connection be reopened on the basis of new and 
material evidence in October 1998.  The RO denied this 
request in a May 1999 rating decision.  The veteran filed a 
timely notice of disagreement (NOD) and substantive appeal 
from this decision, giving rise to the current appeal.  

The law provides that an NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If 
an NOD is not filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000).  In this case, the veteran did not file an NOD 
after the RO's December 1980 rating decision.  Therefore, the 
December 1980 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  Accordingly, in order to reopen his earlier 
claim, the veteran must present or secure new and material 
evidence with respect to the claim, which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Initially, the Board notes that following the issuance of the 
RO's December 1980 rating decision, the provisions of 38 
U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, and this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In this case, the veteran was advised by the VA of the 
information required to reopen his claim of entitlement to 
service connection for a psychiatric disorder and the Board 
may proceed with appellate review.  In this regard, the Board 
notes that in a May 1999 rating decision, a June 1999 
statement of the case (SOC), and a March 2001 supplemental 
statement of the case (SSOC) the RO explained to the veteran 
that a successful claim to reopen would require the 
submission of "new and material" evidence.  Further, this 
matter was remanded to the RO by the Board in October 2000 
for additional development of the issue on appeal.  An 
attempt to obtain additional VA records from the VAMC in 
Minneapolis was made and the veteran submitted additional 
statements in support of his claim.  Therefore, the VA has 
provided all necessary assistance in obtaining identified 
treatment records in connection with this claim.  As such, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA.  Because the veteran has been afforded an 
opportunity to submit additional evidence, and in fact has 
done so, the Board will proceed to adjudicate the issue on 
appeal based upon the evidence of record.

In general, in order to establish service connection, a 
veteran must demonstrate that there is a disability present 
which is the result of disease or injury which was incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Service connection 
for psychosis may be presumed if such is manifested to a 
degree of 10 percent within one year from the date of 
separation from a period of qualifying active service lasting 
90 or more days.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991; 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  A personality 
disorder and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes and may not be service-connected.  See 
38 C.F.R. §§ 4.9, 4.127 (2000).  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  38 C.F.R. § 
4.127 (2000).

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's December 1980 rating decision, the 
relevant evidence of record consisted of: (1) service medical 
records; (2) VA hospitalization records documenting treatment 
in June 1956 and (3) statements from the veteran.  
Collectively, this evidence shows that the veteran was 
referred for psychiatric observation during service in July 
1951.  He returned to active duty and in September 1951 he 
was referred for hospitalization.  An October 1951 medical 
board report indicates that the veteran's schizoid 
personality existed prior to service.  Upon his discharge 
from the hospital and from service in November 1951, he was 
diagnosed with schizoid personality.  The veteran was 
discharged after 3 months of service due to a character 
disorder classified as schizoid personality.  

Post-service treatment records reflect that the veteran was 
hospitalized at a VA medical facility in June 1956 upon the 
referral of a family physician and local sheriff, because the 
veteran was having rage reactions and beating his wife.  
There was no evidence of neurosis or psychosis on psychiatric 
examination and the diagnosis was emotionally unstable 
personality.  Upon discharge it was recommended that the 
veteran continue with medical management of his symptoms.  In 
a November 1980 statement, the veteran indicated that he had 
not received treatment from any private physicians for his 
psychiatric disorder.    

The pertinent evidence associated with the claims file since 
the RO's December 1980 rating decision includes: (1) June 
1986, September 1986, March 1987, October 1998, December 2000 
and February 2001 VA Forms 21-4138 (Statement In Support of 
Claim); (2) a September 1986 statement from the veteran; (3) 
an August 1987 statement from the veteran; (4) June 1987, 
October 1997 and November 2000 requests for treatment records 
from the VAMC, Minneapolis; (5) a July 1998 VA examination 
report and (6) an October 1998 statement from the veteran's 
representative.

Collectively, the evidence submitted since the December 1980 
rating decision shows that the veteran has not received any 
treatment for his diagnosed psychiatric disorder since his 
hospitalization in June 1956.  The veteran was afforded a VA 
examination in July 1998, at which time the examiner was 
unable to diagnose a psychiatric disorder.  The examiner 
noted that the veteran had mild mental retardation and was 
competent to handle his own monies and affairs.  

The claims file reveals that the RO made several attempts to 
obtain treatment records from the VAMC in Minneapolis, but 
was advised that the veteran had not received treatment there 
for a psychiatric disorder and treatment records were not 
available.  In a June 2001 VA Form 31-4138 the veteran 
advised the RO that he had received treatment from a 
physician in St. Peter, Minnesota for ringing in his ears, 
but he did not indicate that he had received any treatment 
for a psychiatric disorder.  

The Board finds the evidence submitted since the RO's 
December 1980 rating decision to be new, but the Board does 
not find the evidence to be material, in that the evidence 
does not establish that the veteran currently has a 
psychiatric disability related to his period of service.  The 
evidence shows the veteran's current treatment and notes his 
history, but makes no reference to the veteran's service.  As 
such, the Board concludes that while the evidence is new, it 
is not material, in that it does not support the veteran's 
claim that he was treated for or diagnosed with a psychiatric 
disorder during service which is etiologically related to his 
period of service, that he was diagnosed with a psychiatric 
disorder which was aggravated beyond its normal progression 
by service, or that he currently has disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder and related to his military service.  
Rather, the evidence shows that the veteran has not received 
additional treatment for a psychiatric disorder since his 
hospitalization in June 1956 and in July 1998 he was not 
shown to have a current diagnosis of a psychiatric disorder.  
The medical evidence simply makes no reference to service or 
the basis of the prior denial of service connection.  Indeed, 
there is no evidence beyond the veteran's contentions to 
establish that he has a currently diagnosed psychiatric 
disorder related to his period of service or aggravated by 
his period of service.  As the veteran is a layperson with no 
medical training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to reopen 
his claim for service connection or to form the basis of a 
grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  

Because the Board has concluded that the veteran has not 
submitted new and material evidence and because the VCAA 
specifically provides that the Secretary is not required to 
reopen a previously disallowed claim in the absence of new 
and material evidence, the veteran's request to have his 
claim for service connection reopened must be denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

